Citation Nr: 0218455	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  99-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
eye disability.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
left testis disability.

3.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a left knee disability.

4.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a psychiatric disability.

5.  Entitlement to service connection for cold injury 
residuals.

6.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 
1981.

In November 1986, the veteran filed a claim of entitlement 
to service connection (VA form 21-526) for an eye 
disability, left testis disability, left knee disability 
and a psychiatric disability.  His claims were denied in a 
November 1987 decision of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (the 
RO).  The veteran was informed of the rating decision via 
a letter from the RO dated November 9, 1987.  The veteran 
did not express disagreement with that decision.

In February 1999, the veteran filed another claim in which 
he requested service connection for an eye disability, 
left testis disability, left knee disability and a 
psychiatric disability.  In addition, he requested service 
connection for cold injury residuals and a right hip 
disability.  In a June 1999 decision, the RO denied the 
veteran's claims.  This appeal followed.

The veteran provided testimony at a videoconference 
hearing which was chaired by the undersigned Board member 
in August 2002.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service 
connection for an eye disability, left testis disability, 
left knee disability and a psychiatric disability were 
denied by a rating decision dated in November 1987.  The 
veteran did not timely appeal.

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for an eye disability, left testis 
disability, left knee disability and a psychiatric 
disability has not been received since the November 1987 
denial.

3.  There is no competent evidence of in-service cold 
injury or of cold injury residuals currently.  There is no 
competent medical nexus evidence which serves to link any 
current disability with claimed exposure to cold in 
service.

4.   There is no competent evidence on in-service right 
hip disease or injury.  There is no competent medical 
nexus evidence which serves to link the currently claimed 
right hip disability to the veteran's military service or 
any incident thereof.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision which denied the 
veteran's claims of entitlement to service connection 
for an eye disability, left testis disability, left knee 
disability and a psychiatric disability is final.  The 
veteran has not submitted new and material evidence to 
reopen his claims for service connection for eye 
disability, left testis disability, left knee 
disability, and a psychiatric disability.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2002).

2.  Cold injury residuals were not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  A right hip disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
number of claimed disabilities.  As noted in the 
Introduction, service connection was denied as to four of 
the claimed disabilities in an unappealed November 1987 RO 
rating decision.

In the interest of clarity, the Board will initially 
discuss whether this case has been properly developed for 
appellate purposes.  The Board will then address the 
issues, providing relevant VA law and regulations, a 
factual background, an analysis of the claim and a 
decision.

Generally applicable law and regulations

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make 
reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as 
of that date.  The issues before the Board all arise 
from claims filed before November 9, 2000.  The 
regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the 
VCAA and its implementing regulations are accordingly 
generally applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the 
VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. 
§ 5103A(f). 

Once a claim is reopened, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  
The Board will now address these concepts within the 
context of the circumstances presented in this case.  


(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated 
by the VCAA.  The current standard of review for all 
claims is as follows.  

When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, 
the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Before the enactment of the VCAA eliminated the well-
grounded claim requirement, the RO denied the some of 
the issues on appeal as not being well grounded.  
However, the January 2002 Supplemental Statement of the 
Case acknowledged the enactment of the VCAA and 
addressed the issues on appeal without regard to well 
groundedness.  

(ii.)  Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001)].  As part of the 
notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard 
erected by the VCAA]. 

The Board believes that with respect to the issue 
involving the matter of the submission of new and 
material evidence, although VA's duty to assist appears 
to be circumscribed, the notice provisions of the VCAA 
are applicable.  The Board notes that the Court has 
recently held that 38 U.S.C.A. § 5103(a), as amended by 
the VCAA, and 38 C.F.R. § 3.159(b), as amended, which 
pertain to VA's duty to notify a claimant who had 
submitted a complete or substantially complete 
application, apply to those claimants who seek to reopen 
a claim by submitting new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, 
the Board has concluded that the notice requirements of 
the VCAA have been satisfied with respect to each of the 
issues on appeal.  The Board observes that the veteran 
was informed in the January 2002 Supplemental Statement 
of the Case of the relevant law and regulations and the 
types of evidence that could be submitted by him in 
support of his claims.  Additionally, a letter was sent 
by VA to the veteran in June 2001, with a copy to his 
representative, in which the veteran was specifically 
informed as to what evidence he needed to submit to 
substantiate a claim for service connection for each of 
the issues on appeal.  He was informed that to establish 
entitlement for service connected compensation benefits, 
the evidence must show (1) an injury in service or a 
disease that began in or was made worse during service 
or an event in service causing injury or disease; (2) a 
current physical disability; and (3) a relationship 
between the current disability and an injury, disease or 
event in service.  

Crucially, the veteran was further informed by the RO 
in June 2001 what evidence he was required to provide 
and what evidence VA would attempt to obtain on his 
behalf.  The letter specifically referenced the VCAA 
and explained that VA would obtain government records 
and would make reasonable efforts to help him get 
other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to 
VA to identify the custodian of any records.  
Further, he was advised that it remained his 
responsibility to ensure that VA received the 
relevant nongovernmental records.  The veteran was 
given 60 days from the date of the letter to respond.  
Additional medical evidence was subsequently added to 
the file.  

Based on the information provided to the veteran and 
his representative, specifically the June 2001 
letter, the Board finds that VA's statutory duty to 
notify has been fully satisfied.

(iii.)  Duty to assist

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, the veteran's service medical records and 
post-service medical treatment records have been 
obtained and associated with the claims folder.  The 
veteran has been afforded VA examinations. 

As will be discussed in greater detail below, the first 
four issues involve the matter of whether previously 
denied claims may be reopened.  Under such 
circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered until the 
claim is reopened.  See 38 U.S.C.A. § 5103A.

With respect to the cold injury and right hip 
disability, the Board has considered whether additional 
development is necessary.  VA examinations were 
completed in January 1999 and March 1999.  As noted 
elsewhere in this decision, the Board held the record 
open after the August 2002 hearing, and the veteran 
submitted additional medical evidence, which has been 
added to the record.  There is no indication that 
additional pertinent evidence exists, and the veteran 
has pointed to no such evidence.

The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  
During the August 2002 hearing, the Board invited the 
submission of additional evidence and argument, and 
additional VA records were added to the file.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA 
claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issues of whether new and material 
evidence has been submitted with respect to service 
connection for an eye disability, left testis 
disability, left knee disability and an acquired 
psychiatric disorder have been developed in conformity 
with the spirit of the VCAA.  Further, the development 
of the other issues have been consistent with the 
provisions of law.  Accordingly, the Board will proceed 
to a decision as to the issues on appeal. 

Service connection - in general

In general, the applicable law and regulations state 
that service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 
1131 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).

For certain chronic disorders, including arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2002); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and 
cases cited therein.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

1.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for eye disability.

2.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for left testis disability.

3.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for left knee disability.

4.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for a psychiatric disability.

As noted above, these claims were denied in an unappealed 
November 1987 VA rating decision.  The veteran now seeks 
to have these claims reopened.  The Board will address 
these claims simultaneously, since they involve the 
application of the same law to similar facts.

Relevant law and regulations

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  See 38 U.S.C.A.  § 7105 (West 1991); 38 C.F.R. § 
20.1103 (2002).  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant 
to 38 U.S.C.A. § 5108 (West 1991), VA must reopen a 
finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.   "If new and material evidence is presented or 
secured with respect to a claim that has been 
disallowed, [VA] shall reopen the claim and review the 
former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  See also 
Knightly v. Brown, 6 Vet. App. 200 (1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  First, the 
adjudicator must determine whether the evidence added to 
the record since the last final decision is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 1991); Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claims prior to that 
date, the earlier version of the law remains applicable 
in this case.
According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim."  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court 
has stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false 
or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Factual background

The "old" evidence

A review of the veteran's service medical records shows 
that on report of medical examination in June 1978, the 
veteran was diagnosed with defective far vision.  In a 
March 1981 treatment record, the veteran complained of 
pain in the left side of his groin.  Examination that 
the left scrotal sac revealed that it was very tender 
with moderate pain and the diagnosis was early 
epididymis-orchitis.  The service medical records were 
negative for any findings, treatment, or diagnoses of a 
left knee disability or a psychiatric disability.

A claim for service connection was received by the VA in 
November 1986.  The veteran sought service connection 
for an eye disability which he stated began in 1981, a 
left testis disability, a left knee disability which the 
veteran claimed began in 1980, and a psychiatric 
disability .

VA outpatient records dated in November and December 
1986 reveal diagnoses of left knee pain, increased 
myopia and a question of photophobia.

At a VA psychiatric examination in January 1987 the 
veteran was diagnosed with schizophrenic disorder, 
paranoid type.  The veteran underwent a general VA 
examination in February 1987 in which he was diagnosed 
with history of arthralgia of the left knee with no 
residuals found on examination, history of orchialgia of 
the left testis, with no residuals found, and history of 
eye complaints with ocular health within normal limits 
on examination.  

The November 1987 RO rating decision

The November 1987 rating decision denied entitlement to 
service connection for an eye disability, left knee 
disability, left testicle disability and a psychiatric 
disability.  According to the RO, there was no evidence 
on file that any of these conditions were related to the 
veteran's military service.    

The additional evidence

Evidence received since November 1987 consists of 
private hospital reports, VA hospital reports, VA 
outpatient treatment records, a disability determination 
report and underlying medical reports from the Social 
Security Administration, and testimony provided by the 
veteran at the August 2002 video-conference hearing.  

Private hospital reports dated in December 1993 and 
October 1997 reveal the veteran was hospitalized with 
diagnoses of schizophrenia.  Reports of VA  
hospitalization dated in May 1996, October 1997, 
December 1997, and January 1999 reveal diagnoses of 
bipolar affective disorder, manic.  In a January 1999 VA 
physical examination, the impression was schizoaffective 
disorder, manic.   
A VA physical examination dated in March 1999 revealed 
that the veteran was diagnosed with bipolar disorder.  
VA outpatient treatment reports dated in June and July 
1999 and January 2001 reveal ongoing treatment for 
schizophrenia. A private hospital report dated in March 
2001 shows a diagnosis of schizoaffective disorder, 
manic.

A disability determination from the Social Security 
Administration dated in February 1998 reveals that the 
veteran is in receipt of disability payments for 
schizophrenic, paranoid and other psychotic disorders.  
The underlying medical reports dated from October to 
February 1988 show treatment for psychiatric disorders.

In a January 1999 VA physical examination, the 
examiner's impressions included a history of left knee 
pain.  Examination of the veteran's genitalia was normal 
except for the left testicle was slightly larger than 
the right.  Examination of the eyes were normal except 
for muddy sclera.  A VA physical examination dated in 
March 1999 revealed that the veteran was diagnosed 
possible arthritis of the knee joints and hip joints.

The veteran testified at an August 2002 video-conference 
hearing that he went into the service not wearing 
glasses and that he came out of the service with 
glasses.  He stated that he could not see without his 
glasses.  With regard to his left testes condition, he 
stated he obtained medication for this in service and 
that it currently is not a problem.  With regard to his 
psychiatric disorder, he stated that he experienced 
problems in service and that he still receives treatment 
for psychiatric problems.    

Analysis

As indicated in the Introduction, the veteran's original 
claims of entitlement to service connection for an eye 
disability, left testis disability, left knee disability 
and a psychiatric disability were denied in a November 
1987 RO rating decision.  The veteran was notified of that 
decision; he did not appeal.  Thus, that decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (2002).  

In order for the veteran's claims to be reopened, new and 
material evidence must be of record.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  The Board 
observes that there must be new and material evidence as 
to any aspect of the veteran's claim which was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The denials of the veteran's claims in November 1987 were 
based on the absence of nexus evidence linking any current 
disability to the veteran's military service.  The 
evidence received by VA since November 1987 is not 
relevant and probative with respect to the crucial matter 
of a nexus between the veteran's claimed disabilities and 
service.  See Hickson, supra; see also Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service 
and the disability].  

Since the November 1987 rating decision, the veteran has 
not submitted medical evidence of a current eye disability 
and disability of the left testis, much less medical nexus 
evidence.  New and material evidence has therefore not 
been submitted with respect to those issues.  

The only medical evidence of a current left knee 
disability consists of statement of a possibility of 
arthritis of the knee joints.  In any event, there is no 
medical evidence that any current left knee disorder is 
etiologically related to service.  New and material 
evidence has accordingly not been submitted with respect 
to that issue.  

There is considerable evidence of a current psychiatric 
disability, variously diagnosed.  However, there is no 
medical evidence that any currently diagnosed psychiatric 
disability is etiologically related to service.  The Court 
has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).  The new evidence, which pertains 
only to continued psychiatric complaints and treatment, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims.  

With respect to the veteran's hearing testimony, to the 
extent that the veteran contends that his problems began 
during service and/or there is a relationship between 
service and the claimed disabilities, this is essentially 
repetitive of statements he previously made.  As such, 
these statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Further, the Board notes that lay statements cannot be 
used to establish a nexus between a current disability and 
service.  It is now well-established that a layperson 
without medical training is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  The veteran's statements are therefore also not 
material.  

In short, the veteran has not submitted competent medical 
evidence which serves to link the claimed eye disability, 
left testis disability, left knee disability and/or 
psychiatric disability to service.  Thus, the claims of 
service connection for an eye disability, left testis 
disability, left knee disability and a psychiatric 
disability are not reopened and the benefits sought on 
appeal remain denied.

5.  Entitlement to service connection for cold injury 
residuals.

6.  Entitlement to service connection for a right hip 
disability.

Factual background

The veteran's service medical records are negative for 
any findings, treatment, or diagnoses of a cold injury, 
skin or foot problems or a right hip disability.  His 
personnel records indicate that he served in the 
Netherlands as a clerk-typist from January 1980 to June 
1981.  

During a January 1999 VA physical examination, the 
examiner's impression was history of right hip 
arthritis.  In a March 1999 VA Agent Orange Examination, 
the examiner's impression was  possible arthritis of the 
hip joints.

The veteran testified at the August 2002 video-
conference hearing that with regard to his claim for 
cold injury, he was exposed to cold weather year round 
during his service in the Netherlands and that he had a 
fungus growing underneath his nails.  He stated that he 
continued to receive treatment for the fungus.    

The veteran submitted additional medical evidence 
subsequent to the August 2002 video-conference hearing.  
The evidence consisted of VA outpatient treatment 
records dated from June 1999 to May 2002 which 
documented debridement of mycotic nails.   

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been explained above and will not be 
repeated.

Analysis

Cold injury residuals

With regard to the veteran's claim for service connection 
for cold injury residuals, the Board notes that there is 
no evidence of cold exposure in service.  Nor is there  
post-service medical evidence of any cold injury 
residuals.  The Board observes in passing that the veteran 
served in the Netherlands during peacetime as a clerk-
typist, and he has not explained how he could come to be 
exposed to harsh climatic conditions in such 
circumstances.  

In any event, in the absence of the claimed cold injury 
residuals, service connection may not be granted.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

The veteran testified at the video-conference hearing that 
he had fungus of the toenails.  He later submitted medical 
evidence of the same.  However, there was no medical 
evidence that such problem constituted a cold injury 
residual.  To the extent that the veteran himself is 
attempting to establish that fungus of the toenails 
constitutes a residual of a cold injury of the feet, as 
explained above his lay opinion carries no weight of 
probative value.  See Espiritu, supra.  

In short, the Board finds that all three Hickson elements 
have not been met.  There is no evidence of cold injury 
residuals currently; there is no evidence of in-service 
cold exposure or cold-related injuries; and there is no 
medical nexus evidence.  
Thus, the Board finds that a preponderance of the evidence 
is against the veteran's claim, and service connection for 
cold injury residuals is not warranted.

Right hip disability

With regard to the veteran's claim for service connection 
for a right hip disability, there is no current definitive 
diagnosis of a right hip condition.  However, since 
arthritis has been mentioned as a possibility, the Board 
concludes that Hickson element (1), a current disability, 
has arguably been satisfied.

With respect to Hickson elements (2) and (3), there is no 
evidence of right hip disease or injury in service, and 
there is no competent medical opinion of record which 
relates a current right hip disability to the veteran's 
service.  The Board additionally notes that to the extent 
that arthritis in fact exists currently, there is no 
medical evidence that it manifested to a compensable 
degree within one years after service, that is by June 
1982.  The first suggestion of right hip arthritis was in 
1999.  

In summary, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement 
to service connection for a  right hip disability.  The 
benefit sought on appeal is accordingly denied.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for eye disability not 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for left testis 
disability having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for left knee disability 
having been submitted, the claim is not reopened and the 
benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for psychiatric 
disability having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.

Service connection for cold injury residuals is denied.

Service connection for right hip disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

